DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/IB2018/059694 filed on 12/06/2018, claims priority from the foreign application IT102017000141330 filed on 12/06/2017.

Examiner’s Note
	Applicant’s arguments filed on 07/06/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 07/06/2022, and also in light of the phone conversations that took place on 07/25/2022 and 8/19/2022. During the phone conversation, Examiner proposed amendments to cancel withdrawn claims 1-2 and 4-9, replace “administering” with “topically administering” in claims 3 and 10, amend claim 10 such that it says "A method for the treatment of disorders and/or pathologies of an inflammatory type affecting the skin in the reduction and/or ....." instead of what it says now which is "A method for the treatment of disorders and/or pathologies, of an inflammatory type, affecting the skin and/or in the reduction and/or .....", and finally amend claim 13 such that it says “The method according to claim 3” instead of “The composition according to claim 3”. Applicant has approved the amendments in a voicemail left on 07/27/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail by James Keddie on 07/27/2022 and 8/19/2022. Claims not mentioned here will be as found in the claim set from 07/06/2022.

Claims 1-2 and 4-9 are cancelled. 

Claim 3 reads:
A method of attenuating dermatological damage and/or effects due/related to an action of the bacteria P. acnes comprising: 
topically administering a composition comprising a combination of bacteria of the strain Lactobacillus paracasei CNCM 1-1572 and bacteria of the strain Lactobacillus paracasei DSM26760 to a subject having a dermatological condition caused by P. acnes.

Claim 10 reads:
A method for treatment of disorders and/or pathologies of an inflammatory type affecting skin in the reduction and/or treatment of the symptoms and/or effects associated with said disorders/pathologies and/or to promote a wound healing process and/or re-epithelialization and/or cicatrization processes, comprising topically administering a combination of probiotics to the skin, wherein the probiotics comprise bacteria of the strain Lactobacillus paracasei CNCM 1-1572 and bacteria of the strain Lactobacillus paracasei DSM26760.


Claim 13 reads:
The method according to claim 3, wherein the composition is for topical use and wherein the composition is in the form of a cream, gel, oil, emulsions, sprays, gauzes, patches, bandages, lotions, mousses, ointments, pastes, or liquid formulations for extemporaneous preparations.


Reasons for Allowance
The prior art does not teach or motivate a method of topically administering a combination of CNCM 1-1572 and DSM26760 bacterial strains to skin of a subject. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one or ordinary skill in the art to achieve the instantly claimed method of topically administering a combination of CNCM 1-1572 and DSM26760. Applicant has found a synergistic action of the combination of the two abovementioned strains on P. acnes bacteria which is evidenced in instant specification Fig 1B and Fig 1C as well as on paragraphs 113 and 117. 

Conclusion
Claims 3 and 10-13 are allowed with examiner’s amendments above.                                                                                                                                                                                          

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/Primary Examiner, Art Unit 1613